DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Claims 1, 5, 10 and 16 are currently amended.
IDS submitted on 3/22/2022 was considered.

Claim Objections
Claims 5, 16 and 17 are objected to because of the following informalities:  
Claim recites “the” twice in line 2, one “the” should be deleted. 
Claim 16 recites the limitations “the first subset of the memory” in line 16 and “the second subset of the memory” in lines 17-18. There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites “includes and unused” in line 2. This limitation should be rewritten as “includes an unused”.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over an IP.com Prior Art Database Technical Disclosure: “Use of PKCS#7 and Digital Signatures to Authenticate Content Downloaded to Gaming Machines”, IP.com Number: IPCOM000223730D; IP.com Electronic Publication Date: November 26, 2012, hereinafter, “PKCS”  in view of Shimabukuro et al. (Pub. No.: US 2010/0120529 A1) (hereinafter, “Shimabukuro”) in view of Clowes (US 7,533,262 B2).

As to claim 1, PKCS discloses a gaming system comprising: 
a gaming server (“the trusted source” –e.g. see, para 2, page 1; herein trusted source is in communication with gaming machine and provides gaming software packages and authentication information) configured to: 
generate a … digital signature, the … digital signature being an encrypted hash of … data from an authentic image, … (“With this invention, a digital signature of the software package is produced by a trusted source using the private key of the trusted source. For example, the trusted source may calculate a SHA1 hash value for the package and then use its private key to encrypt the hash value, thus, producing a digital signature. The resulting digital signature and the software package are then transmitted to the gaming machine.” –e.g. see, PKCS, para. 2, page 1; herein, PKCS discloses generating digital signatures for software packages, which have been downloaded to gaming machines, to be authenticated using digital signatures. Thus, reads on generating and associating digital signatures for any package or subset of data packages); and 
generate a … digital signature, the … digital signature being an encrypted hash of … data from the authentic image, … (“With this invention, a digital signature of the software package is produced by a trusted source using the private key of the trusted source. For example, the trusted source may calculate a SHA1 hash value for the package and then use its private key to encrypt the hash value, thus, producing a digital signature. The resulting digital signature and the software package are then transmitted to the gaming machine.” –e.g. see, PKCS, para. 2, page 1; herein, PKCS discloses generating digital signatures for software packages, which have been downloaded to gaming machines, to be authenticated using digital signatures. Thus, reads on generating and associating digital signatures for any package or subset of data packages); and 
a gaming machine communicatively coupled to the gaming server, the gaming machine … at least (PKCS on page 1 teaches a trusted source (i.e. gaming server) communicatively coupled with a gaming machine in order to transmit software packages and associated digital signatures to the gaming machine): 
receive the first digital signature and the second digital signature from the gaming server (“ … the trusted source may calculate a SHA1 hash value for the package and then use its private key to encrypt the hash value, thus, producing a digital signature. The resulting digital signature and the software package are then transmitted to the gaming machine.” - e.g. see, PKCS, para. 2, page 1; herein, PKCS teaches transmitting digital signature for a gaming software package which would read on any receiving by gaming machines each digital signatures that is associated with each software package or each subset of a software package); 
PKCS may not explicitly disclose a first digital signature being an encrypted hash of a first subset of data from an authentic image, the first subset of data including one or more operational data components associated with enabling game play of a game; a second digital signature being an encrypted hash of a second subset of data from the authentic image, the second subset of data including one or more data components that require authentication during game play, wherein at least some of the second subset of data is distinct from the first subset of data; the gaming machine comprising a processor and a memory, the processor configured to execute instructions stored in the memory, which when executed, cause the processor to at least: enable operation of the gaming machine after authenticating a first subset of the memory using the first digital signature, the first subset of the memory including the one or more operational data components associated with enabling game play; and authenticate a second subset of the memory using the second digital signature after the gaming machine has been enabled, the second subset of the memory including the one or more data components that require authentication during operation of the gaming machine, the one or more data components of the second subset used, at least in part, during play of the game. 
However, in an analogous art, Shimabukuro discloses a first digital signature being an encrypted hash of a first subset of data from an authentic image, the first subset of data including one or more operational data components associated with enabling game play of a game (“…a separate hash value is computed for the portion of the volume used to store data and a separate hash value is calculated for the unused portion of the volume.” –e.g. see, [0043]; moreover: “In one example, hash values are always computed for the same size usable space on a volume, whether the actual volume size is smaller or larger than the defined volume size. This method enables use of storage volumes of different sizes by use of virtual sectors to fill the defined volume size or by disabling unneeded sectors of storage volumes of varying sizes, making the apparent volume size and calculated hash value the same across a variety of physical volume configurations.” –e.g. see, [0042]; which suggest that storage volume (i.e. memory) is partitioned into an equal size (i.e. subset) and calculated hash value (i.e. digital signature) for each equal size value, see also, [0051], Fig. 6, [0044]); 
a second digital signature being an encrypted hash of a second subset of data from the authentic image, the second subset of data including one or more data components that require authentication during game play, wherein at least some of the second subset of data is distinct from the first subset of data (“…a separate hash value is computed for the portion of the volume used to store data and a separate hash value is calculated for the unused portion of the volume.” –e.g. see, [0043]; moreover: “In one example, hash values are always computed for the same size usable space on a volume, whether the actual volume size is smaller or larger than the defined volume size. This method enables use of storage volumes of different sizes by use of virtual sectors to fill the defined volume size or by disabling unneeded sectors of storage volumes of varying sizes, making the apparent volume size and calculated hash value the same across a variety of physical volume configurations.” –e.g. see, [0042]; which suggest that storage volume (i.e. memory) is partitioned into an equal size (i.e. subset) and calculated hash value (i.e. digital signature) for each equal size value. see also, [0051], Fig. 6, [0044]);
the gaming machine comprising a processor and a memory, the processor configured to execute instructions stored in the memory, which when executed, cause the processor (“FIG. 2 shows a block diagram of an example embodiment of a wagering game system. The wagering game system includes a processor 201, which is sometimes called a microprocessor, controller, or central processing unit (CPU). In some embodiments, more than one processor is present, or different types of processors are present in the wagering game system, such as using multiple processors to run gaming code, or using dedicated processors for audio, graphics, security, or other functions.” –e.g. see, [0022]) to at least:
enable operation of the gaming machine after authenticating a first subset of the memory using the first digital signature, the first subset of the memory including the one or more operational data components associated with enabling game play (The used space (i.e. the first subset) is authenticated using digital signature technique and if determined successful, the game system starts booting and becomes operational (i.e. enabling operation of the gaming machine)-e.g. see, [0051], Fig. 6, see also, [0044]; herein, a digital signature or hash value is calculated for the used partition space on a storage volume); and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PKCS with the teaching of Shimabukuro to include a first digital signature being an encrypted hash of a first subset of data from an authentic image, the first subset of data including one or more operational data components associated with enabling game play of a game; a second digital signature being an encrypted hash of a second subset of data from the authentic image, the second subset of data including one or more data components that require authentication during game play, wherein at least some of the second subset of data is distinct from the first subset of data; the gaming machine comprising a processor and a memory, the processor configured to execute instructions stored in the memory, which when executed, cause the processor to at least: enable operation of the gaming machine after authenticating a first subset of the memory using the first digital signature, the first subset of the memory including the one or more operational data components associated with enabling game play in order to provide a mechanism to validate gaming components in a faster and secure manner without compromising the integrity of the gaming components.
Neither PKCS nor Shimabukuro explicitly disclose authenticate a second subset of the memory using the second digital signature after the gaming machine has been enabled, the second subset of the memory including the one or more data components that require authentication during operation of the gaming machine, the one or more data components of the second subset used, at least in part, during play of the game.
However, in an analogous art, Clowes discloses authenticate a second subset of the memory using the second digital signature after the gaming machine has been enabled, the second subset of the memory including the one or more data components that require authentication during operation of the gaming machine, the one or more data components of the second subset used, at least in part, during play of the game (“ Certain embodiments of attempting to install the file system segment 481 compares a single expected signature to a single actual signature (that corresponds to the Table of Contents for the disk). Alternatively, the attempt to read sectors of data from game content data segment 491 may have to read many clusters of data since a reasonable amount of data such as used for games (for example, 1 Mbyte of data) can have a considerable number of sectors and a considerable amount of data. As such, quick checks of many (if not all) of the cluster of sectors are important in the attempt to read data and/or sectors of data from game content data segment 491 in the attempt to install the file system segment 481.” -col. 5, lines 56-67 to col. 6, lines 1-10; see also, Fig. 4, steps494 and 498; herein, a second signature is compared and if matches then reading sectors of data from game content data which is equivalent to authenticate second signature after the gaming machine has been enabled and during the game play).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PKCS and Shimabukuro with the teaching of Clowes to include authenticate a second subset of the memory using the second digital signature after the gaming machine has been enabled, the second subset of the memory including the one or more data components that require authentication during operation of the gaming machine, the one or more data components of the second subset used, at least in part, during play of the game in order to provide a more cost-effective approach to securing game content to reduce the possibility of modifying the game content as suggest by Clowes (col. 1, lines 25-30).

As to claim 2, the combination of PKCS and Shimabukuro disclose wherein the instructions, when executed, further cause the processor to compare a first local hash value to a first decrypted hash value, thereby authenticating the first subset of the memory (herein, partition contents (i.e. subset of memory) digitally sign and verifies using trusted public key-e.g. see, Shimabukuro, [0037]) and compare a second local hash value to a second decrypted has value, thereby authenticating the second subset of the memory (Shimabukuro: “…hash value or digital signatures may be employed…” for authenticating the unused space (i.e. second subset) –e.g. see, [0052], see also, [0053]: “….the unused portion of the volume is verified using other methods such as second digital signature…”). 

As to claim 3, the combination of PKCS, Shimabukuro and Clowes disclose wherein the instructions, when executed, further cause the processor to: 
identify the first subset of the memory, the first subset of the memory including data components corresponding to the first subset of data of the authentic image (Shimabukuro: "...a compact flash drive 401 includes a variety of area used for operating system functions....the first used section of the compact flash storage volume comprises a master boot record 403....the master boot record is validate" -e.g. see, Shimabukuro: [0045], see also, Fig. 4, [0046], herein, a first subset of the memory is equivalent to used space; see also, Shimabukuro: Fig. 6, step 606 which describes getting the used space information (i.e. identifying a first subset of memory)); 
identify the second subset of the memory, the second subset of the memory including data components corresponding to the second subset of data of the authentic image (Shimabukuro: Fig. 6, step 609 which teaches identifying and authenticating unused spaces which reads on identifying a second subset of the memory; Further teaches in Shimabukuro: [0048]: “…checking the unused space 402 is in some examples performed after the machine has booted and is operational..."; herein, identifying an unused space is equivalent to identifying a second memory, see also, Shimabukuro: Fig. 4, Fig. 5 and Fig. 6; Furthermore: “The method used to authenticate the unused space comprises confirming that the unused space is filled with all zeros in the above example, but takes other forms in other embodiments. In a related example, compare instructions are used to compare another reference bit, a reference byte of 8 bits, or a reference word of any number of bits to the data stored in memory. In a 32-bit processor, for example, a compare instruction may compare a 32-bit word to each 32-bit data location in nonvolatile storage in each operation, thereby verifying 32 bits at a time.” –e.g. see, Shimabukuro: [0052]), the data components of the second subset of the memory used, at least in part, during play of the game (Clowes: “ Certain embodiments of attempting to install the file system segment 481 compares a single expected signature to a single actual signature (that corresponds to the Table of Contents for the disk). Alternatively, the attempt to read sectors of data from game content data segment 491 may have to read many clusters of data since a reasonable amount of data such as used for games (for example, 1 Mbyte of data) can have a considerable number of sectors and a considerable amount of data. As such, quick checks of many (if not all) of the cluster of sectors are important in the attempt to read data and/or sectors of data from game content data segment 491 in the attempt to install the file system segment 481.” -col. 5, lines 56-67 to col. 6, lines 1-10; see also, Fig. 4, steps494 and 498; herein, a second signature is compared and if matches then reading sectors of data from game content data which is equivalent to authenticate second signature after the gaming machine has been enabled and during the game play ); 
generate the first decrypted hash value corresponding to the first digital signature (The used space (i.e. the first subset) is authenticated using digital signature technique and if determined successful, the game system starts booting and becomes operational (i.e. gaming machine is in a disabled state before authentication of first subset)-e.g. see, Shimabukuro: [0051], Fig. 6, see also, [0044]) and the second decrypted hash value corresponding to the second digital signature (Shimabukuro: “…a separate hash value is computed for the portion of the volume used to store data and a separate hash value is calculated for the unused portion of the volume. The hash value for the unused portion of the volume can in some embodiments be calculated in the background after the wagering game machine has begun to boot or is operational, depending on applicable regulations.” –e.g. see, Shimabukuro: [0043]; see also, Shimabukuro: [0051]; herein, authenticating the unused space (i.e. second subset) in the background after the game system has booted and is operational (i.e. second subset is authenticated when the machine is in enabled state), see also, see also, [0053]: “….the unused portion of the volume is verified using other methods such as second digital signature…”; see also, Fig. 6. Shimabukuro: [0044], [0048]); and 
hash the first subset of the memory and the second subset of the memory, thereby generating the first local hash value corresponding to the first subset of the memory and the second local hash value corresponding to the second subset of the memory (Shimabukuro: “Verification of the partition or volume information for the boot volume 301 relies in some embodiments on cryptographic technology such as digital signatures or certificates. Cryptographic or encryption technologies typically utilize a symmetric or asymmetric algorithm, designed to obscure the data such that a specific key is needed to read or alter the data. A symmetric algorithm relies on agreement of a secret key before encryption, and the decryption key is either the same as or can be derived from the encryption key.” –e.g. see, Shimabukuro: [0035], see also, [0043], [0051]). 

As to claim 4, the combination of PKCS and Shimabukuro disclose wherein the first decrypted hash value is generated from the first digital signature using a first public key and the second decrypted hash value is generated from the second digital using a second public key (“…such as by comparing the hash value of the operating system to a known valid hash value, or by comparing a digital signature of the operating system or a digital signature of a hash of the operating system to a known valid digital signature.” –e.g. see, Shimabukuro: [0033]). 

As to claim 8, the combination of PKCS and Shimabukuro disclose wherein the operational data components comprise at least one image to be displayed during game play and at least one of an operating system, a gaming component, gaming instructions, an interface with hardware devices, and code for controlling general operations of the gaming machine (Shimabukuro: The hard disk drive 302 is used in this example to store downloaded game code images as part of the downloaded data 307, and the downloaded game code is verified such as by using digital signature methods or other authentication or encryption methods before being written to the executable wagering game partition 305 for execution of the downloaded wagering game." -e.g. see, Shimabukuro: [0030], see also, [0045], Fig. 4). 
As to claim 9, the combination of PKCS and Shimabukuro disclose wherein authenticating the first subset of the memory includes authenticating the at least one image to be displayed during game play, wherein the instructions, when executed, further cause the processor to display during operation of the gaming machine and in response to authenticating at least the at least one image, the at least one authenticated image (Shimabukuro: "...a compact flash drive 401 includes a variety of area used for operating system functions....the first used section of the compact flash storage volume comprises a master boot record 403....the master boot record is validate" -e.g. see, Shimabukuro: [0045], see also, Fig. 4, [0046], herein, a first subset of the memory is equivalent to used space; see also, Fig. 6, step 606 which describes getting the used space information (i.e. identifying a first subset of memory)). 

As to claim 10, PKCS discloses a computer-implemented method of authenticating a memory of a gaming machine, said method using a computing device having a processor communicatively coupled to a memory, said method comprising: 
generate a … digital signature, the … digital signature being an encrypted hash of … data from an authentic image, … (“The gaming machine uses the public key of the trusted source, which may be included in the PKCS#7 envelope, to decrypt the hash value and then compares the resulting hash value to the hash value that the gaming machine calculated itself. If the hash values match then the gaming machine considers the software package to be authentic and may install the contents of the software package.” –e.g. see, PKCS, para. 2, page 1); and 
generate a … digital signature, the … digital signature being an encrypted hash of … data from the authentic image, … (“The gaming machine uses the public key of the trusted source, which may be included in the PKCS#7 envelope, to decrypt the hash value and then compares the resulting hash value to the hash value that the gaming machine calculated itself. If the hash values match then the gaming machine considers the software package to be authentic and may install the contents of the software package.” –e.g. see, PKCS, para. 2, page 1);
PKCS may not explicitly disclose a first digital signature being an encrypted hash of a first subset of data from an authentic image, the first subset of data including one or more operational data components associated with enabling game play of a game; a second digital signature being an encrypted hash of a second subset of data from the authentic image, the second subset of data including one or more data components that require authentication during game play, wherein at least some of the second subset of data is distinct from the first subset of data; enable operation of the gaming machine after authenticating a first subset of the memory using the first digital signature, the first subset of the memory including the one or more operational data components associated with operating the gaming machine; and authenticate a second subset of the memory using the second digital signature after the gaming machine has been enabled, the second subset of the memory including the one or more data components that require authentication during operation of the gaming machine, the one or more data components of the second subset used, at least in part, during play of the game. 
However, in an analogous art, Shimabukuro discloses a first digital signature being an encrypted hash of a first subset of data from an authentic image, the first subset of data including one or more operational data components associated with enabling game play of a game (“…a separate hash value is computed for the portion of the volume used to store data and a separate hash value is calculated for the unused portion of the volume.” –e.g. see, [0043]; moreover: “In one example, hash values are always computed for the same size usable space on a volume, whether the actual volume size is smaller or larger than the defined volume size. This method enables use of storage volumes of different sizes by use of virtual sectors to fill the defined volume size or by disabling unneeded sectors of storage volumes of varying sizes, making the apparent volume size and calculated hash value the same across a variety of physical volume configurations.” –e.g. see, [0042]; which suggest that storage volume (i.e. memory) is partitioned into an equal size (i.e. subset) and calculated hash value (i.e. digital signature) for each equal size value, see also, [0051], Fig. 6, [0044]); 
a second digital signature being an encrypted hash of a second subset of data from the authentic image, the second subset of data including one or more data components that require authentication during game play, wherein at least some of the second subset of data is distinct from the first subset of data (“…a separate hash value is computed for the portion of the volume used to store data and a separate hash value is calculated for the unused portion of the volume.” –e.g. see, [0043]; moreover: “In one example, hash values are always computed for the same size usable space on a volume, whether the actual volume size is smaller or larger than the defined volume size. This method enables use of storage volumes of different sizes by use of virtual sectors to fill the defined volume size or by disabling unneeded sectors of storage volumes of varying sizes, making the apparent volume size and calculated hash value the same across a variety of physical volume configurations.” –e.g. see, [0042]; which suggest that storage volume (i.e. memory) is partitioned into an equal size (i.e. subset) and calculated hash value (i.e. digital signature) for each equal size value. see also, [0051], Fig. 6, [0044]);
enable operation of the gaming machine after authenticating a first subset of the memory using the first digital signature, the first subset of the memory including the one or more operational data components associated with operating the gaming machine (The used space (i.e. the first subset) is authenticated using digital signature technique and if determined successful, the game system starts booting and becomes operational (i.e. enabling operation of the gaming machine)-e.g. see, [0051], Fig. 6, see also, [0044]; herein, a digital signature or hash value is calculated for the used partition space on a storage volume); and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PKCS with the teaching of Shimabukuro to include a first digital signature being an encrypted hash of a first subset of data from an authentic image, the first subset of data including one or more operational data components associated with enabling game play of a game; a second digital signature being an encrypted hash of a second subset of data from the authentic image, the second subset of data including one or more data components that require authentication during game play, wherein at least some of the second subset of data is distinct from the first subset of data; enable operation of the gaming machine after authenticating a first subset of the memory using the first digital signature, the first subset of the memory including the one or more operational data components associated with operating the gaming machine in order to provide a mechanism to validate gaming components in a faster and secure manner without compromising the integrity of the gaming components.
Neither PKCS nor Shimabukuro explicitly disclose authenticate a second subset of the memory using the second digital signature after the gaming machine has been enabled, the second subset of the memory including the one or more data components that require authentication during operation of the gaming machine, the one or more data components of the second subset used, at least in part, during play of the game.
However, in an analogous art, Clowes discloses authenticate a second subset of the memory using the second digital signature after the gaming machine has been enabled, the second subset of the memory including the one or more data components that require authentication during operation of the gaming machine, the one or more data components of the second subset used, at least in part, during play of the game (“ Certain embodiments of attempting to install the file system segment 481 compares a single expected signature to a single actual signature (that corresponds to the Table of Contents for the disk). Alternatively, the attempt to read sectors of data from game content data segment 491 may have to read many clusters of data since a reasonable amount of data such as used for games (for example, 1 Mbyte of data) can have a considerable number of sectors and a considerable amount of data. As such, quick checks of many (if not all) of the cluster of sectors are important in the attempt to read data and/or sectors of data from game content data segment 491 in the attempt to install the file system segment 481.” -col. 5, lines 56-67 to col. 6, lines 1-10; see also, Fig. 4, steps494 and 498; herein, a second signature is compared and if matches then reading sectors of data from game content data which is equivalent to authenticate second signature after the gaming machine has been enabled and during the game play).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PKCS and Shimabukuro with the teaching of Clowes to include authenticate a second subset of the memory using the second digital signature after the gaming machine has been enabled, the second subset of the memory including the one or more data components that require authentication during operation of the gaming machine, the one or more data components of the second subset used, at least in part, during play of the game in order to provide a more cost-effective approach to securing game content to reduce the possibility of modifying the game content as suggest by Clowes (col. 1, lines 25-30).

As to claim 11, the combination of PKCS and Shimabukuro disclose further comprising: comparing a first local hash value to a first decrypted hash value, thereby authenticating the first subset of the memory (herein, partition contents (i.e. subset of memory) digitally sign and verifies using trusted public key-e.g. see, Shimabukuro: [0037]); and comparing a second local hash value to a second decrypted has value, thereby authenticating the second subset of the memory (Shimabukuro: “…hash value or digital signatures may be employed…” for authenticating the unused space (i.e. second subset) –e.g. see, [0052], see also, [0053]: “….the unused portion of the volume is verified using other methods such as second digital signature…”). 

As to claim 12, it is rejected using the similar rationale as for the rejection of claim 3. 
As to claim 13, the combination of PKCS and Shimabukuro disclose wherein the first decrypted hash value is generated from the first digital signature using a first public key and the second decrypted hash value is generated from the second digital using a second public key (Shimabukuro: “…such as by comparing the hash value of the operating system to a known valid hash value, or by comparing a digital signature of the operating system or a digital signature of a hash of the operating system to a known valid digital signature.” –e.g. see, Shimabukuro: [0033]). 
As to claim 14, the combination of PKCS and Shimabukuro disclose wherein the second subset of the memory includes an unused segment of memory not included in the first subset of the memory (Shimabukuro: “….the unused portion of the volume is verified using other methods such as second digital signature…” –e.g. see, Shimabukuro, [0053], Fig. 4, item 402). 

As to claim 16, it is rejected using the similar rationale as for the rejection of claim 1.

As to claim 17, the combination of PKCS and Shimabukuro disclose wherein the second subset of data from the authentic image includes and unused segment of memory not included in the first subset of data (Shimabukuro: “….the unused portion of the volume is verified using other methods such as second digital signature…” –e.g. see, Shimabukuro: [0053], Fig. 4, item 402). 

As to claim 18, the combination of PKCS and Shimabukuro disclose wherein the operational data components comprise at least one image to be displayed during game play and at least one of an operating system, a gaming component, gaming instructions, an interface with hardware devices, and code for controlling general operations of the gaming machine (Shimabukuro: The hard disk drive 302 is used in this example to store downloaded game code images as part of the downloaded data 307, and the downloaded game code is verified such as by using digital signature methods or other authentication or encryption methods before being written to the executable wagering game partition 305 for execution of the downloaded wagering game." -e.g. see, Shimabukuro, [0030], see also, [0045], Fig. 4). 

As to claim 19, the combination of PKCS and Shimabukuro disclose wherein the encrypted hash of the first subset of data is encrypted using a first key pair, the key pair including a public key and a private key (Shimabukuro: “…such as by comparing the hash value of the operating system to a known valid hash value, or by comparing a digital signature of the operating system or a digital signature of a hash of the operating system to a known valid digital signature.” –e.g. see, Shimabukuro:[0033]). 

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PKCS in view of Shimabukuro in view of Clowes and further in view of Marinet et al. (US 2016/0182225 A1) (hereinafter, “Marinet”).

As to claim 5, PKCS and Shimabukuro both disclose wherein the encrypted hash of the first subset of data is encrypted using a first key pair, the key pair including a public key and a private key (PKCS: “… use its private key to encrypt the hash value, thus, producing a digital signature. … gaming machine uses the public key of the trusted source ….” -e.g. see PKCS: page 1; herein, PKCS discloses encrypting a hash value for the package and a public/private key pair; Moreover, Shimabukuro discloses a public/private key pair and encrypting using the public key -e.g. [0036]- [0037].  It also teaches using the private key to encrypt…a one-way hash of the document -e.g. see, [0037]).
neither PKCS nor Shimabukuro nor Clowes explicitly disclose wherein the encrypted hash of the second subset of data is encrypted using a second key pair, wherein the second key pair includes at least one of a different public key and a different private key from the first key pair.
However, in an analogous art, Marinet discloses wherein the encrypted … of the second subset of data is encrypted using a second key …, wherein the second key … includes at least one of a different … key …[to encrypt the second partition of the memory] (“A first partition of a first memory is encrypted with a first encryption key and a second partition of the first memory is encrypted with a second encryption key. The second encryption key is different from the first encryption key. The first encryption key is stored in a storage register of the component and the second encryption key is stored in a first location of a non-volatile memory. A memory address of the first location is stored in the first partition of the first memory.” -e.g. see, Marinet: Abstract, Fig. 2, [0064]; herein, Marinet teaches using a different key to encrypt a second partition of the memory. Furthermore, it should be noted that hashing of data is taught by PKCS and Shimabukuro).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PKCS, Shimabukuro and Clowes with the teaching of Marinet to include using a different key to encrypt in order to provide a mechanism to secure gaming component and prevent game play when data is partially compromised.

As to claim 20, it is rejected using the similar rationale as for the rejection of claim 5. 


Claims 6, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over PKCS in view of Shimabukuro in view of Clowes and further in view of Alcorn et al. (Patent No.: US RE39,400 E) (hereinafter, “Alcorn”).

As to claim 6, neither PKCS nor Shimabukuro nor Clowes explicitly disclose wherein the instructions, when executed, further cause the processor to disable operation of the gaming machine if authenticating the second subset of the memory fails. 
However, in an analogous art, Alcorn discloses wherein the instructions, when executed, further cause the processor to disable operation of the gaming machine if authenticating the second subset of the memory fails (“FIG. 5 illustrates the authentication routine carried out in accordance with the invention, when the authentication routine is called (see below), the loadable casino game data set 36 is transferred from the mass storage unit to main memory 13 (unless already there), and the message digest of casino game data set 36 is computed using the message digest algorithm 32. ….If the two message digests match, then the casino game data set 36 is deemed authentic and game play may proceed. If there is no match, either the casino game data set 36 or the signature 37 is deemed corrupted and not authentic. Game play is prohibited and appropriate actions can be taken: e.g. alerting a security employee using a suitable messaging system (an audible alarm, flashing lights, or a network message from the game console to a central security area).” –e.g. see, col. 9, lines 55-67 to col. 10, lines 1-12; herein, game play is prohibited (i.e. disabling operation of the gaming machine) when authentication fails). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PKCS, Shimabukuro and Clowes with the teaching of Alcon to include wherein the instructions, when executed, further cause the processor to disable operation of the gaming machine if authenticating the second subset of the memory fails in order to uniquely identify an end user device in a multiuser system by authenticating the end user device in a secure manner before permitting access.

As to claim 7, neither PKCS nor Shimabukuro nor Clowes explicitly disclose wherein the instructions, when executed, further cause the processor to generate an alert if authenticating the second subset of the memory fails. 
However, in an analogous art, Alcorn discloses wherein the instructions, when executed, further cause the processor to generate an alert if authenticating the second subset of the memory fails (“FIG. 5 illustrates the authentication routine carried out in accordance with the invention, when the authentication routine is called (see below), the loadable casino game data set 36 is transferred from the mass storage unit to main memory 13 (unless already there), and the message digest of casino game data set 36 is computed using the message digest algorithm 32. ….If the two message digests match, then the casino game data set 36 is deemed authentic and game play may proceed. If there is no match, either the casino game data set 36 or the signature 37 is deemed corrupted and not authentic. Game play is prohibited and appropriate actions can be taken: e.g. alerting a security employee using a suitable messaging system (an audible alarm, flashing lights, or a network message from the game console to a central security area).” –e.g. see, col. 9, lines 55-67 to col. 10, lines 1-12). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PKCS, Shimabukuro and Clowes with the teaching of Alcon to include wherein the instructions, when executed, further cause the processor to generate an alert if authenticating the second subset of the memory fails in order to uniquely identify an end user device in a multiuser system by authenticating the end user device in a secure manner before permitting access.

As to claim 15, it is rejected using the similar rationale as for the rejection of claim 6. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 2012/0295693 A1 -Fig. 3, [0058], [0062], [0083]; herein, the host system can operate to calculate a ROM signature based on a digital signature image as a component validation task 628 to ensure the integrity of a gaming machine.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495     

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495